Title: To Thomas Jefferson from Lucy Jefferson Lewis, 26 May 1806
From: Lewis, Lucy Jefferson
To: Jefferson, Thomas


                        
                            
                                dear Brother
                     
                            Mont. eagle May 26. 06.
                        
                        The receipt of your letter to day, gave me much real pleasure; but your presents hear much more, if your
                            health woud of permitted, which I hope will, before you leave us, as to mine I enjoy more perfect health, then I have
                            done for many years past, the packett you was as kind as to send from charles, togethar with a positive appearance, from
                            him of his constant application, to his present Occupation, has given the family great pleasure, and has laid them Undar
                            perpetual obligations to those whom have plased him in his presant pleasant situation, Mr. Lewis begs you will accept his
                            worm respects. And believe me to be with real esteem
                        
                            Lucy Lewis.
                        
                    